Citation Nr: 0302481	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  96-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation from an 
original grant of service connection for right inguinal 
hernioplasty with ilioinguinal and genitofemoral nerve 
neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to April 
1962.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1994, in 
which the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted service 
connection for status post right inguinal hernioplasty, and 
assigned a noncompensable (zero percent) rating therefor.  In 
November 1997, the Board remanded this case in order to 
accomplish additional development of the evidence.  In 
January 2001, the Board denied the veteran's claim; he 
thereafter appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) which, by means of an 
Order issued in August 2001, vacated the Board's January 2001 
decision, and remanded the case to the Board for further 
action in accordance with that Order and an accompanying 
Joint Motion for Remand and to Stay Proceedings.  The 
decision rendered herein replaces the Board's prior decision 
in this appeal.


FINDINGS OF FACT

1.  Since June 30, 1994, the veteran's right inguinal 
hernioplasty has been manifested primarily by pain and 
numbness; a recurrent right inguinal hernia that is readily 
reducible and well supported by a truss or belt is not shown.

2.  Since June 30, 1994, with regard to right ilioinguinal 
and genitofemoral nerve neuropathy, severe to complete 
paralysis of the right inguinal nerve has not shown.

3.  Since June 30, 1994, right inguinal scarring has not been 
ulcerative or unstable, productive of pain on objective 
demonstration or examination, or productive of functional 
limitation.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for right inguinal hernioplasty, from an original grant of 
service connection, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7338 (2002).

2.  The criteria for an increased (compensable) evaluation 
for ilioinguinal and genitofemoral nerve neuropathy, from an 
original grant of service connection, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.123, 4.124, 4.124a, Diagnostic Codes 8530, 8630, 8730 
(2002).

3.  The criteria for an increased (compensable) evaluation 
for right inguinal scarring, from an original grant of 
service connection, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 
7803, 7804, 7805 (in effect both prior to, and as of, August 
30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  An increased (compensable) evaluation 

Service connection for a disability characterized as status 
post right inguinal hernioplasty was granted by the RO by 
means of a December 1994 rating decision, with a 
noncompensable (zero percent) evaluation assigned as of June 
30, 1994.  This disability was subsequently characterized for 
rating purposes as right inguinal hernioplasty with 
ilioinguinal and genitofemoral nerve neuropathy.  The veteran 
indicated disagreement with the assignment of that 
noncompensable evaluation, and this appeal ensued.  See AB v. 
Brown, 6 Vet. App. 35 (1993), whereby a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and, thus, such claim remains 
in controversy where less than the maximum available benefit 
is awarded.  See also Fenderson v. West, 12 Vet. App. 119 
(1999), whereby "staged" ratings can be assigned for claims 
for compensation arising out of grants of service connection.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

The noncompensable rating that has been in effect since June 
30, 1994, for the veteran's right inguinal hernioplasty with 
ilioinguinal and genitofemoral nerve neuropathy contemplates 
the presence of a hernia that is small or reducible, or where 
there is no true hernia protrusion.  A 10 percent rating can 
be assigned for a postoperative recurrent hernia that is 
readily reducible and is well supported by a truss or belt.  
38 C.F.R. § 4.114, Diagnostic Code 7338.

The medical evidence dated since June 1994, which includes VA 
treatment records dated between 1995 and 2002, the report of 
an October 1998 VA examination, and a statement dated in 
August 2000 from a VA physician, along with private medical 
records pertaining to treatment for pain management, does not 
demonstrate that the veteran's right inguinal hernioplasty is 
manifested by a recurrent hernia.  The report of the October 
1998 VA examination, for example, indicates diagnoses to 
include history of right inguinal hernia repair.  At no time 
since June 30, 1994, does the medical evidence demonstrate 
that the criteria for a 10 percent rating under Diagnostic 
Code 7338 are satisfied.

The veteran, however, is service-connected for more than just 
a right inguinal hernioplasty; his disability has been 
characterized as including ilioinguinal and genitofemoral 
nerve neuropathy.  The Court has held that each service-
connected problem associated with a service-connected 
disability may be rated separately, unless that problem 
constitutes the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.14 
(2002).  The critical element is that none of the 
symptomatology is duplicative or overlapping; rather, the 
manifestations must be separate and distinct.  Accordingly, a 
separate disability rating may possibly be assigned for the 
associated nerve impairment.

Mild or moderate paralysis of the ilioinguinal nerve is 
deemed to be noncompensable.  Severe to complete paralysis of 
the ilioinguinal nerve warrants assignment of a 10 percent 
rating.  38 C.F.R. § 4.124a, Diagnostic Code 8530.  When the 
involvement is wholly sensory, the disability is considered, 
for rating purposes, to be no more than mild, or at the most, 
moderate in degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.  Diagnostic Code 8630 refers to neuritis 
of the ilioinguinal nerve; neuritis (cranial or peripheral) 
that is characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain that is at times 
excruciating, is to be rated on the scale provided for the 
injured nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating that can be 
assigned for neuritis that is not characterized by organic 
changes will be that for moderate or, with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123.  Diagnostic Code 8730 refers to neuralgia 
of the ilioinguinal nerve; neuralgia (cranial or peripheral) 
that is usually characterized by a dull or intermittent pain, 
or typical distribution so as to identify the nerve, is to be 
rated on the same scale as the nerve, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

The medical evidence, which, to reiterate, includes VA 
treatment reports dated between 1995 and 2002, VA examination 
reports dated in October 1998 and May 2000, an August 2000 
statement from a VA physician, and private medical records 
pertaining to pain management, reflects persistent complaints 
by the veteran of right inguinal pain.  An October 1998 VA 
neurological examination report, a May 2000 VA esophagus and 
hiatal hernia examination report, and a May 2000 VA 
peripheral nerves examination report show that he was found 
to have chronic pain and numbness in the area of the right 
inguinal scar and the right thigh, and that he had neuropathy 
along the distribution of the iliofemoral nerve due to his 
inservice hernia operations.  The October 1998 VA 
neurological examination report shows that he had decreased 
sensation in the right inguinal region, extending into the 
right half of the scrotum and approximately four inches on 
the medial aspect of the right thigh.  The May 2000 VA 
peripheral nerves examination report indicates that his 
numbness was confined to an area about one inch in width and 
three inches in length at the right thigh medially adjacent 
to the groin.  In that August 2000 statement, a VA physician 
indicated that the veteran's pain and numbness of the groin, 
scrotum, and upper thigh were consistent with neuropathy of 
the ilioinguinal and genitofemoral nerves, and that these 
symptoms were the product of the veteran's inservice hernia 
operations.  The VA outpatient treatment reports show that 
the veteran has been diagnosed with chronic right groin pain 
on several occasions; most recently, a December 2002 VA 
treatment record references complaints by the veteran of 
persistent right groin and right testicular pain that is not 
relieved by medication.

The Board finds that the criteria for the award of a 10 
percent rating for ilioinguinal and genitofemoral nerve 
neuropathy are not satisfied.  The various medical records, 
to include the reports of VA examinations and an opinion by a 
VA physician, show that the veteran's symptoms involve 
residual groin pain, and residual sensory dysfunction of the 
right ilioinguinal and femoral nerves in the form of right 
thigh numbness.  The medical evidence does not demonstrate 
that these problems are related to organic changes, or that 
any organic changes have been identified.  The maximum rating 
that can be assigned for neuritis not involving the sciatic 
nerve and not characterized by organic changes, or for 
neuralgia, is that appropriate for moderate, incomplete, 
paralysis.  Under Diagnostic Codes 8530, 8630, and 8730, mild 
or moderate paralysis is noncompensable; that is, since there 
is less than severe to complete impairment of the right 
ilioinguinal nerve, a 10 percent rating cannot be assigned.

The Board also finds that compensation is not appropriate 
under any other diagnostic criteria.  Under Diagnostic Codes 
8526, 8626, or 8726, a 10 percent rating can be assigned for 
a mild incomplete paralysis of the anterior crural nerve 
(femoral).  In the instant case, however, the evidence shows 
that the predominant postoperative residuals are the 
veteran's reported pain and sensory deficit; it is not shown 
that there is a motor component to his nerve damage, such 
that this nerve damage would have affected his quadriceps.  
The report of the October 1998 VA general medical examination 
indicates a finding of no quadriceps atrophy, while the 
report of the May 2000 VA peripheral nerves examination 
indicates the presence of normal strength in all muscle 
groups, with intact tone and coordination, and symmetric 
reflexes.  The Board must therefore conclude that the 
evidence does not show that the veteran's disability 
manifests mild incomplete paralysis of the anterior crural 
nerve (femoral) such that a compensable evaluation could be 
awarded under either Diagnostic Codes 8526, 8626, or 8726.  

Compensation also cannot be assigned under any other criteria 
that pertain to any other peripheral nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520 through 8529, 8620 through 
8629, and 8720 through 8729.  The evidence shows that the 
veteran's symptoms primarily involve residual groin pain, to 
include pain during intercourse, and residual sensory 
dysfunction of the right iliofemoral and genitofemoral 
nerves, in the form of numbness and pain.  There is no 
evidence of paralysis of any other peripheral nerve.

Finally, the Board notes that compensation cannot be awarded 
for the veteran's right inguinal scarring.  Prior to August 
30, 2002, regulations stipulated that postoperative scars 
were compensable if there was repeated ulceration, tenderness 
and pain on objective demonstration, or functional limitation 
(38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805, 
respectively, prior to August 30, 2002).  These criteria were 
revised as of August 30, 2002, and now stipulate that 
postoperative scars are compensable if a scar is unstable, 
painful on examination, or productive of functional 
limitation (38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805, respectively, as of August 30, 2002).  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  Under Karnas v. Derwinski, 1 
Vet. App. 308 (1991), in situations in which regulations are 
revised during the pendency of an appeal, VA is to evaluate 
the claim under those regulations that are more favorable to 
the claimant.  In this instance, such evaluation has not yet 
been undertaken, nor has the veteran been apprised of the 
change in regulations.  However, such inaction has not 
resulted in prejudice to his claim, inasmuch as the revisions 
to Diagnostic Codes 7803, 7804, and 7805 that were 
implemented as of August 30, 2002, were not productive of any 
substantive changes with regard to the standards by which 
compensation is awarded for postoperative scars.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

In the instant case, the evidence does not demonstrate that 
the veteran's scar is ulcerated (or "unstable"), or 
productive of functional limitation.  The May 2000 VA 
examination report shows that he had an "unremarkable" 
scar, without keloid formation, induration, or adhesion.  
There was no evidence of limitation of function of any part 
affected by the scar.  In addition, although the report shows 
that there was evidence of tenderness "in the area" of the 
postoperative scar, and although the diagnoses included 
chronic pain and numbness "in the area" of the right 
inguinal scar, the report shows that the examiner attributed 
the veteran's pain "in the area of the scar" to his 
neuropathy.  In other words, it is not shown that there is 
pain on objective demonstration (that is, on examination).  

The Board also notes that the veteran has complained of pain 
during sexual activity, and that he has been shown to have 
benign prostatic hypertrophy, small right testicular 
calcification, and a small left epididymal cyst.  However, 
these problems have not been found to be service connected, 
and, accordingly, separate ratings cannot be assigned for 
them.  The August 2000 VA physician's statement shows that 
these conditions were found to be unrelated to the veteran's 
service-connected disability.  The other medical evidence 
likewise does not demonstrate the presence of a relationship 
between these problems and the veteran's right inguinal 
hernioplasty with ilioinguinal and genitofemoral nerve 
neuropathy.

In brief, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for his right 
inguinal hernioplasty with ilioinguinal and genitofemoral 
nerve neuropathy, at any time since June 30, 1994.  His 
claim, accordingly, fails.



II.  Duty to assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
of the evidence needed to substantiate a claim for an 
increased rating, by a statement of the case and several 
supplemental statements of the case.  In particular, these 
documents advised him as to what evidence was needed to 
establish entitlement to a compensable evaluation for the 
residuals of his right inguinal hernia repair, and the 
applicable statutory and regulatory criteria.  In addition, 
it is noted that VA, pursuant to the Joint Motion that was 
implemented by the Court's August 2001 Order, advised the 
veteran and his representative of the provisions of the VCAA, 
and both his and VA's obligations and responsibilities 
thereunder with regard to the development of his claim.  VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of all treatment cited by the veteran have been 
sought by VA; in response to the letter from VA advising him 
of the procedures by which claims are developed under the 
VCAA, he has submitted additional medical records.  He has 
also, during the course of his appeal, been accorded VA 
examinations and evaluation.


ORDER

An increased (compensable) evaluation from an original grant 
of service connection for right inguinal hernioplasty with 
ilioinguinal and genitofemoral nerve neuropathy is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

